Citation Nr: 0617492	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-20 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus at L4-5.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in which the veteran's original claims for service 
connection for a herniated nucleus pulposus at L4-5, coronary 
artery disease, and a bilateral shoulder disorder were 
denied.  Pursuant to his request, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2006, a transcript of which is of record.  

This appeal is REMANDED in its entirety to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

At his March 2006 hearing, the veteran indicated that 
pertinent records of recently received medical treatment from 
various providers had not been submitted or otherwise 
obtained for review in the context of the instant appeal.  
Specific reference was made by the veteran to the absence of 
certain service medical records compiled over an 18-month 
period of weight loss training, during which he was found to 
have elevated triglycerides on blood testing, a reported risk 
factor for the development of coronary artery disease.  Other 
postservice medical records from Doctors Harris, Dobrin, and 
Westbrook were likewise alleged to be missing.  

Received by the RO in April 2006 and then forwarded to the 
Board were various VA Forms 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, in which the veteran requested assistance in 
obtaining medical records from Doctors Dobrin, Alost, Harris, 
Westbrook, Gonzalez, and a physical therapist.  In view of 
the foregoing, further actions are deemed necessary for 
compliance with the VA's duty-to-assist obligation.  Such 
actions necessitate remand of the case to the RO via the AMC.  

In addition, there is found to be a need for additional 
medical input in the form of VA medical examinations with 
respect to each of the disabilities in question.  
Professional medical opinions, too, are needed as to the date 
of onset of each of the entities herein at issue.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for a 
herniated nucleus pulposus at L4-5, 
coronary artery disease, and a bilateral 
shoulder disorder, as well as notice of 
the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), as applicable to 
these matters.  The veteran must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  The entirety of the veteran's service 
medical records for his period of 
service, including a claimed 18-month 
period of care at a Diet Clinic at Hickam 
Air Force Based in Hawaii and various 
blood tests conducted during that period, 
must be obtained and made a part of his 
claims folder.  

Efforts to obtain these and any other 
Federal records must continue until the 
RO or AMC determines that the records 
sought do not exist or that further 
efforts to obtain same would be futile, 
and, if it is so determined, then 
appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

3.  Efforts must be made to contact those 
health care providers for whom the 
veteran submitted authorizations for 
release of his medical records in April 
2006 so as to obtain all pertinent 
examination and treatment files.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.  

4.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's claimed 
herniated nucleus pulposus at L4-5, 
coronary artery disease, and a bilateral 
shoulder disorder must be obtained for 
inclusion in his claims folder.

5.  Thereafter, the veteran must be 
afforded VA medical examinations by an 
orthopedist for the purpose of evaluating 
the nature and etiology of his claimed 
herniated nucleus pulposus at L4-5 and 
bilateral shoulder disorder and by a 
cardiologist for the purpose of 
evaluating the nature and etiology of his 
coronary artery disease.  An exact 
duplicate of the notice provided to the 
veteran of the scheduled date, time, and 
location of such examinations must be 
obtained and made a part of the claims 
folder.  The claims folder in its 
entirety must be made available to and 
reviewed by each examiner for use in the 
study of this case.  Such examinations 
are to include detailed reviews of the 
veteran's history and current complaints, 
as well as comprehensive clinical 
evaluations and any and all indicated 
diagnostic testing.  All pertinent 
diagnoses must be set forth.  

The orthopedist is asked to address the 
following, providing a professional 
opinion and supporting rationale where 
appropriate: 

(a)  Is it at least as likely 
as not that any currently 
diagnosed disorder of either 
shoulder or a herniated nucleus 
pulposus at L4-5 had its onset 
during the veteran's period of 
active duty from July 1974 to 
July 1994 or is otherwise 
related to any inservice event? 

(b)  Is it at least as likely 
as not that any arthritic 
process of either shoulder or 
the low back was present during 
the one-year period subsequent 
to the veteran's discharge from 
service in July 1994?  If so, 
how and to what degree was any 
such arthritic process 
manifested during the period in 
question?

The cardiologist is asked to address the 
following, providing a professional 
opinion and supporting rationale where 
appropriate: 

(a)  Is it at least as likely 
as not that the veteran's 
coronary artery disease, if 
any, had its onset during his 
period of active duty from July 
1974 to July 1994 or is 
otherwise related to any 
inservice event? 

(b)  Is it at least as likely 
as not that any coronary artery 
disease of the veteran was 
present during the one-year 
period subsequent to the 
veteran's discharge from 
service in July 1994?  If so, 
how and to what degree was any 
such process manifested during 
the period in question?

Use by each examiner of the "at least as 
likely as not" language in responding is 
required.  

6.  Lastly, the veteran's claims of 
entitlement to service connection for a 
herniated nucleus pulposus at L4-5, 
coronary artery disease, and bilateral 
shoulder disorder must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



